  Case 1:21-cv-00055-NT Document 7 Filed 04/21/21 Page 1 of 2       PageID #: 46




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

MICHAEL EDWARD COMMEAU,                  )
                                         )
                    Plaintiff,           )
                                         )
v.                                       ) Docket No. 1:21-cv-00055-NT
                                         )
MATTHEW MAGNUSSON,                       )
                                         )
                    Defendant.           )


          ORDER AFFIRMING THE RECOMMENDED DECISION
                   OF THE MAGISTRATE JUDGE

      On March 2, 2021, the United States Magistrate Judge filed with the Court,

with a copy to the Petitioner, his Recommended Decision on the Petition for Writ of

Habeas Corpus (ECF No. 3). The Petitioner filed an objection to the Recommended

Decision on March 24, 2021 (ECF No. 6). I have reviewed and considered the

Recommended Decision, together with the entire record; I have made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision; and I concur with the recommendations of the Magistrate Judge for the

reasons set forth in the Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Petitioner’s objection is OVERRULED

and that the Recommended Decision of the Magistrate Judge is hereby ADOPTED.
  Case 1:21-cv-00055-NT Document 7 Filed 04/21/21 Page 2 of 2            PageID #: 47




The Petitioner’s 28 U.S.C. § 2254 petition (ECF No. 1) is hereby DISMISSED with

prejudice.

      It is further ORDERED that no certificate of appealability should issue in the

event the Petitioner files a notice of appeal, because no jurist of reason would find the

correctness of this ruling to be debatable. See Slack v. McDaniel, 529 U.S. 473, 484

(2000).




SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

Dated this 21st day of April, 2021.




                                           2
